         Case 1:20-cr-00015-PKC Document 58 Filed 08/25/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    August 25, 2020

BY ECF

The Honorable P. Kevin Castel
United States District Court
500 Pearl Street
New York, NY 10005

Re:    United States v. Virgil Griffith, 20 Cr. 15 (PKC)

Dear Judge Castel:

        We respectfully request that the Court modify the Protective Order governing discovery in
this matter (Dkt. No. 18) to provide additional protections for data seized by Singaporean law
enforcement from a Singaporean citizen (“Individual-1”), which the Government intends to
produce to the defendant in its entirety in response to a July 10, 2020 defense request. The
Government has conferred with the defense, and the defendant joins in this application. A copy
of the proposed modified protective order is attached hereto as Exhibit A.

        As background, in January 2020, in connection with an interview of Individua l-1,
Singaporean law enforcement seized, and subsequently searched, a computer in Individual-1’s
possession. In April 2020, Singaporean authorities provided a forensic copy of the data seized
from the computer to the Government. In an abundance of caution, the Government obtained a
warrant in this District authorizing a search of the storage media used by Singaporean authorities
to transmit the forensic image, but the Government respectfully submits that the operative search
of the computer was conducted abroad by foreign authorities and therefore does not implicate the
Fourth Amendment’s warrant requirement. E.g., United States v. Hasbajrami, 945 F.3d 641, 662
(2d Cir. 2019) (“[T]he Fourth Amendment (and, in particular, its warrant requirement) does not
apply extraterritorially.” (citing United States v. Verdugo-Urquidez, 494 U.S. 259, 275 (1990))).
Nevertheless, the Government is seeking modifications to the protective order because production
of a third party’s data to a defendant in a criminal case—here, the entire forensic image of the
computer seized and then searched abroad by Singaporean law enforcement—raises heightened
privacy considerations that warrant additional protections for the material at issue.
            Case 1:20-cr-00015-PKC Document 58 Filed 08/25/20 Page 2 of 2
                                                                                  Page 2


       Accordingly, the Government respectfully requests that the Court enter the enclosed
modified Protective Order.

                                         Respectfully submitted,

                                         AUDREY STRAUSS
                                         Acting United States Attorney


                                      by: __________/s/___________________
                                          Michael Krouse
                                          Kimberly Ravener
                                          Kyle Wirshba
                                          Assistant United States Attorneys
                                          (212) 637-2279 / 2358 / 2493

Enclosure

cc: Brian Klein, Esq.
    Keri Axel, Esq.
    Sean Buckley, Esq.
